985 F.2d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LOWELL E. PAULI & ASSOCIATES, INC., an Oregon Corporation,Plaintiff-Appellee,v.H.P.S. INDUSTRIES, INC., a Georgia Corporation Defendant-Appellant.
No. 90-35410.
United States Court of Appeals, Ninth Circuit.
Jan. 19, 1993.

AFFIRMED.
Before D.W. NELSON, TROTT and T.G. NELSON, Circuit Judges.

ORDER

1
The court affirms the judgment of the district court on the basis of the reasoning of its opinion filed April 10, 1990.


2
AFFIRMED.